Case 3:ll-cr»00378-Sl Document 1 Filed 09120!11 Page l of 2
Case 4:18-cr-06051-S|\/|.] ECF No. 1-2 filed 10/24/18 Page|D.SS Page 1 of 2

UNITED STATES DISTRICT COURT

 

msch oF 0REG0N Fm‘?’? 359 'ii '"3‘1‘“5”5*”
PORTLAND DIVISION
U'NlTED STATES OF AMERICA,
Case No: ;_72 ‘I l S"(§f-'?>`TS *' 51
PlaiotiH,
D l E N
v.
18 U.S.C. § 287
MILES .l. JULISON, (False Claim Against The United States)
Defeodant.
THE GRAND JURY CHARGES:
EDlBN_`l.`_QHE

(False Claim Against The United States, 18 U.S.C. § 287)

On or about July 16, 2008, within the District of Oregon, defendant MILES J.
JULISON knowingly made and presented to the United Staxes Treasury Department a claim
against the United States for payment of a reii.md of taxes in the amount of $41 1,?73, which he
then and there lmew to be false, fictitious, and fraudulent Defenda.nt MILES J. JULISON
made the claim by preparing and causing to be prepared, and by electronically filing and causing
to be electronically filed with the Internal Revenue Service, a 2007 U.S. lndividual lncome Tax
Return, Fonn 1040, which was presented to the United States Treasury Department, through the
Internal Revenue Service.

All in violation of Title 18, United States Code, Section 287.

Case 3:ll-cr-00378-Sl Document 1 Filed 09120111 Page 2 of 2
Case 4:18-cr-06051-S|\/|.] ECF No. 1-2 filed 10/24/18 Page|D.34 Page 2 of 2

ille
(False Claim Aga.'mst 'I`he United States)

On or about January 31, 2009, within the District of Oregon, defenth MILES J.
JULISON knowingly made and presented to the United States 'I`reasury Department a claim
against the United States for payment of a refund of taxes in the amount of $1,542,844, which he
then and there knew to be false, fictitious, and fraudulent Defendant MILES J. JULISON
made the claim by preparing and causing to be prepared, and by electronically filing and causing
to be electronically filed with the Intemal Revenue Service, a 2008 U.S. Individual lncorne Tax
Retum, Form 1040, which was presented to the United States Treasury Department, through the
Internal Revenue Service.

All in violation of Titlc 18, United States Code, Section 287.

cared this§;€`day of september, 201 1.

A TRUE BILL.

A l `

 

oFL*'ICIA"Hf~IG F<`)REPERSON l §

Presented by:

DWIGHT C. HOLTON, OSB #09054
United States Attomey
District of Oregon

.§'#» D. 641#¢

SETH D. URAM
Assistant United States Attomey

 

Pag¢z - mDICTMENT -2.

